UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6567


WILLIAM LAMAR BONNER, a/k/a William Bonner,

                  Petitioner - Appellant,

             v.

M. L. RIVERA, Warden FCI Estill,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:07-cv-01498-GRA)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lamar Bonner, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Lamar Bonner, a federal prisoner, appeals the

district court’s order denying relief on Bonner’s Fed. R. Civ.

P. 60(b) motion seeking reconsideration of the denial of his 28

U.S.C. § 2241 (2006) petition.            We have reviewed the record and

find   no   reversible    error.        Accordingly,    we    affirm   for   the

reasons stated by the district court.                Bonner v. Rivera, No.

8:07-cv-01498-GRA, (D.S.C. Feb. 12, 2009).                   We dispense with

oral   argument   because       the    facts   and   legal    contentions    are

adequately    presented    in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2